Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.
 
DETAILED ACTION
1. 	This action is responsive to applicant’s amendment dated 1/19/2021.
2. 	Claims 1-20 are pending in the case. 
3.	Claims 1, 11 and 20 are independent claims. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9, 11-14, 16-18 and 20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Kryze, U.S. Published Application No. 2014/0139426 A1 of record.
Claim 1:
Kryze teaches a method, comprising: identifying, using a processor, a plurality of participants in a meeting; (e.g., identifying user participants of a meeting via a processor of SmartLight system;  par. 45; Using the embedded depth sensors and cameras, the system identifies participants and tracks their body positions relative to the projection surface. Par. 48; The system automatically identifies presenters and participants, noting head positions, and then prevents light from shining in people's eyes or on an unwanted surface par. 53; As illustrated there, the processor within the SmartLight operates upon software loaded into the attached memory of the processor. par. 95; Thanks to its sensors, the SmartLight can detect the presence of a user, register the user (explicitly) or identify the user (transparently), and keep track of his or her activities. Par. 78; After the user is identified, personal documents and system controls are displayed close to the user. SmartLight also communicates with user's personal device for identification, to augment a personal device, and let a personal device to augment the SmartLight.)
identifying, using a processor, one of the plurality of participants as a presenter, (e.g., identifying a participant as a presenter and track their motion; par. 48; Shown in FIG. 4b, the system allows the meeting presenter to convey information wherein the identifying comprises identifying that a physical position of the one of the plurality of participants is associated with a presenter’s position; (e.g., identifying the natural gestures (i.e., physical position of hand gestures associated with the presenter) of the presenter to control a presentation par. 48; Shown in FIG. 4b, the system allows the meeting presenter to convey information naturally, as the system automatically anticipates and tracks the presenter's motion. The presenter uses natural gestures and voice to control the presentation (i.e., the projector and material being projected therefrom) and all surfaces are rendered interactive by the system monitoring the presenter's gestures as he or she presents. In FIG. 4b, the presenter is shown moving his or her hand in a lateral gesture, which the system interprets as a command to move the display from projection upon wall 40 onto wall 24. This allows the presentation to be moved to any location within the room, based on a user's demand)

and automatically transferring, responsive to identifying the presenter, control of the presentation to an information handling device associated with the presenter. (e.g., responsive to identifying the presenter, allowing the presenter to 

Claim 2 depends on claim 1:
Kryze teaches wherein the associating comprises receiving data from the information handling device, wherein the data designates the information handling device as being associated with a participant.
(e.g., receiving profile data (e.g., credentials, user information, password) that designates a pda device as being associated with the user participant  par. 70; The entire registration process can proceed in the user's chosen natural language [step 171], based on the user profile stored within the SmartLight system. Thus if a participant is a native Japanese speaker, his or her information will be presented in the Japanese language. Other participants may simultaneously use other languages. Each user's profile may also be used to load a personal interface for that user [step 172].  par. 96; The registration process can be done by any process that identifies the user (speech recognition, face recognition, object . . . ) using biometric discriminative data sets 

Claim 3 depends on claim 2:
Kryze teaches wherein the data comprises user credentials received when the participant accesses the information handling device.  (e.g., using the personal device to register and verify the user credentials par. 96; The registration process can be done by any process that identifies the user (speech recognition, face recognition, object . . . ) using biometric discriminative data sets previously recorded in user profiles, or using non -biometric data such as badges (with RF, magnetic, or optical markers) or passwords. par. 97; Several identification/authentication methods can be used in complement to one another. One example below shows how one could use a personal device to snap the picture of a QR code containing session information and projected on a surface of the room at the beginning of a meeting. Registration can also be performed semi-automatically by having the SmartLight emit a signal (auditory outside the human audible spectrum, light (visible spectrum or not), or RF) that is localized to the room and captured by sensors on the personal devices. The simplest mechanism would involve people logging in to backend through the network (to identify themselves) and then entering a code displayed by SmartLight to verify their actual presence in the room.)


Kryze teaches wherein the data comprises user credentials received when the participant accesses conferencing software. (e.g., profile data comprises credential information that is received when logging into the system software or sharing virtual business cards via system software par. 70; If desired, the system can share information with others during the registration process. This can include sharing virtual business cards among participating conference members  par. 96; The registration process can be done by any process that identifies the user (speech recognition, face recognition, object . . . ) using biometric discriminative data sets previously recorded in user profiles, or using non -biometric data such as badges (with RF, magnetic, or optical markers) or passwords.  par. 97; The simplest mechanism would involve people logging in to backend through the network (to identify themselves) and then entering a code displayed by SmartLight to verify their actual presence in the room.)

Claim 5 depends on claim 1:
Kryze teaches wherein the identifying comprises using a recognition device to capture an indication by a participant indicating the participant is to be a presenter, wherein the recognition device is selected from the group consisting of: an image capture device, an audio capture device, and a biometric capture device. (e.g., audio capture device indicating speaker as the presenter or using capturing biometrics to identify user par. 40;cameras 19 for capturing images from 

Claim 7 depends on claim 1:
Kryze teaches the method of claim 1, wherein the identifying comprises receiving user input, wherein the user input designates a participant as a presenter.  (e.g., hand/ pointer gesture, voice or laser input to designate a participant as a presenter; par. 48; The presenter uses natural gestures and voice to control the presentation (i.e., the projector and material being projected therefrom) and all surfaces are rendered interactive by the system monitoring the presenter's gestures as he or she presents. Par. 151; If desired, a presenter may choose to use a laser pointer. Thus the laser pointer becomes another tool to move, reorganize or modify content projected during the meeting.)

Claim 8 depends on claim 1:
Kryze teaches the method of claim 1, wherein the automatic transferring comprises disabling the current presenter's information handling device as the presentation device and enabling the new presenter's information handling device as the presentation device. (e.g., because there is only one presenter that controls a presentation at one time, when the one presenter is no longer presenting, 

Claim 9 depends on claim 1:
Kryze teaches wherein the automatic transferring comprises assigning control from the current presenter's information handling device to the new presenter's information handling device.  (e.g., once the new presenter has been identified, allowing the new presenter to share a document via display sharing of their personal device par. 42; It wirelessly communicates with other personal devices in the room and with the Internet to support interaction with personal devices, and integration with cloud services. par. 49; If a user wishes to share a document during the meeting, the system facilitates this through wireless user interface (UI) sharing, wireless display sharing and cloud-based content sharing and rendering. Content can be retrieved and displayed automatically once the presenter has been identified by the system.)

Claims 11-14, 16-18:


Claim 20:
Claim 20 is substantially encompassed in claim 1; therefore, claim 20 is rejected using the same rationale set forth in claim 1. (see par. 53; software architecture includes software, memory and processor as recited in the claim)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 10, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kryze as cited above and applied to claims 1, 11 and 20, in view of Dura et al. (hereinafter “Dura”), U.S. Published Application No. 2012/0192084 A1 of record.
Claim 6 depends on claim 1:
Kryze teaches a meeting agenda (see par. 78). 

wherein the identifying comprises capturing data from a schedule, wherein the schedule identifies a participant as a presenter. 

However, Dura teaches wherein the identifying comprises capturing data from a schedule, wherein the schedule identifies a participant as a presenter. (see par. 67; This brings them to a screen asking them to provide information about the meeting. The assistant enters a meeting title, sets the CFO as meeting owner, defines the time, date and duration of the meeting and hits the "Continue" button to proceed to the next step.)
In the analogous art of group meetings, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the meeting agenda as taught by Kryze to include information identifying the presenter as taught by Dura to provide the benefit of conveying important details of a meeting to better prepare participants for a meeting.

Therefore, Kryze in view of Dura teaches the method of claim 1, wherein the identifying comprises capturing data from a schedule, wherein the schedule identifies a participant as a presenter.


Claim 10 depends on claim 1:
 further comprising displaying a prompt, wherein the prompt requests the current presenter to release control to the new presenter.

However, Dura teaches further comprising displaying a prompt, wherein the prompt requests the current presenter to release control to the new presenter. (see par. 75; The CEO then presses the "Request Control" button on his screen. This brings up a notification on the presenter's screen that control has been requested. The CFO selects "Allow" and the CEO's screen becomes active.)

In the analogous art of group meetings, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transfer of presenters as taught by Kryze to include a release control as taught by Dura to provide the benefit of communicating requested intervention during the meetings in a convenient way. 

Therefore, Kryze in view of Dura teaches the method of claim 1, further comprising displaying a prompt, wherein the prompt requests the current presenter to release control to the new presenter.

Claim 15 depends on claim 11:

Claim 19 depends on claim 11:
Claim 19 is substantially encompassed in claim 10; therefore, claim 19 is rejected using the same rationale set forth in claim 10.
Response to Arguments
Applicant's response filed 1/19/2020 have been fully considered but is not persuasive. 

Prior Art Rejections
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

For at least the foregoing reasons, Examiner maintains prior art rejections. 





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

20150180919; Brunson; Gordon,  Par. 48; While participant 302B is speaking, control of pointer 408 is given to participant 302B. In a further option, control of pointer 408 is offered to participant 302B while speaking, who may or may not accept control. In one embodiment, control may be accepted by an input on mouse input device 308B. If participant 302B does not accept control, control may remain with the previous speaker or revert back to the host.

6795106 B1 Cooper; Frederick, see abstract; The analyzer detects conference participants within the received frames, and detects an active participant by detecting which participant is currently speaking. A camera controller (210) coupled to the analyzer, controls a camera (218) based on the detection of the active participant.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308.  The examiner can normally be reached on 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571)272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY ORR/Examiner, Art Unit 2145